In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00017-CR
                                                ______________________________
 
 
 
                                                       IN RE:  STEVEN E. PEEK
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by
Justice Carter
 
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Relator,
Steven E. Peek, has filed with this Court his petition seeking a writ of
mandamus directing Respondent, the Honorable Laurine Blake, to rule on a motion
he filed pro se on August 14, 2009.
            In
his Motion for Trial Transcripts and Subsidiary Court Record/Documents, Peek
sought records relating to his December 10, 2008, conviction for the purpose of
filing an application for writ of habeas corpus.  From the record he provided in support of his
petition, it does not appear that Peek included a proposed order.  However, he does include in his record
correspondence he sent seeking to follow up on the motion and requesting a
ruling from the trial court.  In his
petition, Peek asks this Court to direct Judge Blake to rule on his motion; he
does not specifically seek an affirmative ruling.  In response to the petition, Respondent Judge
Blake has provided this Court with a handwritten notation dated August 27, 2009,
in which she refused Peek’s request.  It
does not appear that Peek received a copy of this ruling either when the ruling
was made or in response to his two subsequent inquiries into the matter.
            The relief requested has already
been granted, rendering Peek’s petition moot. 
See Dow Chem. Co. v. Garcia,
909 S.W.2d 503, 505 (Tex. 1995) (holding that when court cannot take any 


 
action
that can effect the requested relief, it is proper for court to dismiss as moot
the petition for writ of mandamus). 
Having concluded that what Peek requests had already been completed––albeit
without notice to him, we dismiss as moot his petition for writ of mandamus.
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          February 17, 2010
Date Decided:             February 18, 2010
 
Do Not Publish